DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I (claims 1-3)  in the reply filed on 5/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al., (US 20150017316A1), hereinafter Nakamura.

Regarding claim 1, Nakamura teaches a method for producing a water-soluble polysaccharide derived from a root vegetable (See abstract and para 20 where the root vegetable is carrot and polysaccharide includes pectin), comprising extracting a raw material derived from the root vegetable, which is in wet state, with a hot water at pH 2.7 to 3.7 (see para 20 of Nakamura where hot water and pH range of 2.5 to 4.5 is taught) which has values overlapping with the claimed range of Ph 2.7 to 3.7 (claim 1) and pH 2.8 to 3.6 (claim 2),Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura  in view of Fuji oil (WO 03084339 A1, English abstract).

Nakamura as applied above teaches method of extracting a polysaccharide sourced from root vegetable, However, Nakamura does not teach raw material being a white or “Irish potato”, however potatoes in general and irish potatoes as source of pectin were known in the art at the time of the invention as taught by Fuji oil (English abstract where pectin originating in a root vegetable, preferably a potato and still preferably Irish potato is taught). Since method of extracting a polysaccharide(Pectin) wherein the polysaccharide sourced from root vegetables was known (as taught by Nakamura and Fuji oil), wherein the root vegetable can be either carrots (As taught by Nakamura) or potato, specifically irish potato or white potato (as taught by Fuji oil) was known to one of ordinary skill in the art at the time of the effective filing date of the invention, therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to choose a root vegetable like potato and more specifically white or “irish potato” as the source of polysaccharide. The ordinary artisan would have been motivated to modify Nakamura at least for the purpose of utilizing an easily available and inexpensive source for extraction of a known polysaccharide such as pectin. It would have been further obvious to one of ordinary skill in the art at the time of the effective filing date the invention was made to substitute one .   

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alain et al., (WO 97/49298 A1), hereinafter Alain.

Regarding claims 1-3, Alain teaches a method for producing a water-soluble polysaccharide derived from a root vegetable (Potato Pulp, page 3, lines 10-11 of Alain), comprising extracting a raw material derived from the root vegetable, which is in wet state, with a hot water at pH 2.7 to 3.7 (See Alain page 3, lines 28-30, where comminuted vegetable matter may be suspended in an aqueous solution with pH of 3-4.5 at a temperature 60-85 °C, i.e., hot water), which has values overlapping with the claimed range of Ph 2.7 to 3.7 (claim 1) and pH 2.8 to 3.6 (claim 2),Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alain in view of Fuji oil (WO 03084339 A1, English abstract).

Alain as applied above teaches method of extracting a polysaccharide sourced from root vegetable, potato. However, Alain does not teach raw material being a white or “Irish potato”, however potatoes in general and irish potatoes as source of pectin were known in the art at the time of the invention as taught by Fuji oil (English abstract where pectin originating in a root vegetable, preferably a potato and still preferably Irish potato is taught). Since method of extracting a polysaccharide (Pectin) wherein the polysaccharide sourced from root vegetables was known (as taught by Alain and Fuji oil), wherein the root vegetable can be either potato (Alain), specifically irish potato or white potato (as taught by Fuji oil) was known to one of ordinary skill in the art at the time of the effective filing date of the invention, therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to choose a root vegetable like potato and more specifically white or “irish potato” as the source of polysaccharide. The ordinary artisan would have been motivated to modify Nakamura at least for the purpose of utilizing an easily available and inexpensive source for extraction of a known polysaccharide such as pectin. It would have been further obvious to one of ordinary skill in the art at the time of the effective filing date the invention was made to substitute one art recognized functional equivalent (i.e. polysaccharide pectin from any type of potatoes as taught by Alain) for another (i.e. Pectin 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792